By the Court.
Where Males gave his two promissory notes to Lowenstein for $1,034.87 each, in consideration of a loan of $1,150, ■and a sale of one hundred and seventy-five gallons of alcoholic liquors, represented by Lowenstein to be pure French brandy, and Males soon afterward complaining that the liquor was nothing but whisky, poisoned and valueless, and that said liquor was, when he purchased it, in barrels which were not branded with the name of •said Lowenstein, nor with the words “ containing no poisonous drug •or other added poison ” (54 Ohio Laws, 183) ; the parties, Males and Lowenstein, agreed to, and did submit to arbitration all matters of ■dispute between them, relative to said transaction, and mutually •executed bonds to each other to abide the award, and an award was made requiring Lowenstein to pay Males the sum of $218.75, but giving Males the election to receive this sum or rescind the original contract of loan and purchase and repay the money loaned to him, with the interest, and return the liquor, and Males elected not to rescind, but to receive the additional sum of money awarded to him, and did so receive it and gave a receipt therefor, stating therein that he elected “ not to rescind the ^contract, but to keep it in force: Held, in a subsequent action by Lowenstein, on that one of the two notes which .first matured, that Males was estopped, by the submission to arbitrament and award, and his acceptance under said award, to set up in defense the matters of complaint thereby adjusted.

Judgment affirmed.